              Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 1 of 9 PageID# 1481
    From:                          Bijan Kian
    Sent:                          Sunday, September 18, 2016 5 :41 PM
    To:                            Michael Flynn
    Subject:                       Talking Points
    Attach:                        Background and Talking Points9192016 .docx


    Mike :

    Attached is the TPs for tomorrow. Just a starting point.

    I am limiting distribution to you and Ekim at this time until cleared by you .

    See you tomorrow.

    All the best

    Bijan


    Hon. Bijan R. Kian
    Vice Chairman of the B oard of Directors
    Flynn Intel Group, Inc.




                 l:·t LI 'NJ\,;: :N'
                                 •   1'"l ( 'u,,
                                      .J , •  '"''., (). )-' ·( J~'"'
                                               •   •              ,. \ ~,
        ...

      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information. If you are not the intended recipient you are hereby notified that any di sclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictl y prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system .

    Background and Talking Points9192016 .docx .tdf (] 70.9 kb)




                                                                                                        GOVERNMENT
                                                                                                          EXHIBIT
                                                                                                              26A
                                                                                                          1:18-CR-457

CONFIDENTIAL                                                                                              FIG- EDVA- 00005235

                                                                                             US_v_Kian_00001144
        Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 2 of 9 PageID# 1482


                              Background and Talking Points
                                FOR FLYNN INTEL PRINCIPALS ONLY
          January 1978
          In 1978 a soft spoken, gray beard elderly Shia cleric sat under an apple tree in Neauphle-Le-
          Chateau near Paris. He claimed that he is a man of God, set out to topple a dictator. He said he
          has no intention of taking over the government. He spoke of love and compassion. He said his
          goal is to go to the mosque and pray. He said he will lead the people to topple a dictator.

            A perfect picture of peace and harmony aimed at liberating the oppressed.
                  The elderly cle.-ic's name was Ayatollah Ruhollah Khomeini.

         Washington believed the Ayatollah. On January 23 , 1979, New York Times reported that
         Ramsey Clark, former U.S .A. Attorney General visited this old cleric on January 22, in France.
         Mr. Clark returned to Washington with a message repeating the Ayatollah's words. 'This is a
         courageous man opposed to a dictator. He has the backing of the Iranians". Washington' s
         policies were shaped based on such feedback. On January ?11\ 1979, President Carter had
         dispatched U.S . Air Force General Robert E. Huyser to Tehran. General Huyser' s mission was to
         deliver a message to the Iranian Armed Forces leaders to stand down and accept The will of the
         people". Ayatollah Khomeini became the leader of the Islamic Revolution in Iran and the
         founder of the Islamic Republic which is today the top state sponsor of terrorism in the world .
         Mr. Clark and others supporting his position on the Ayatollah neglected to see the Ayatollah for
         who he really was. A terrible mistake that has raised the cost of international security for good
         and has given rise to an intensified growth in radical Islam. The Islamic Republic ' s role in Iraq
         and Syria is what provided the main impetus behind the rise of ISIS . Iranian Quds Force
         partnered with Shia government in Iraq to massacre the Sunni population of Iraq. Disguised as a
         "Republic", Iran is one of the most active promoters of Radical Islam and the top State sponsor
         of terror in the world. One of Iran ' s key allies in the region is The Hezbollah. Syria provides the
         transport and logistical route to Hezbollah for Iran. Leaders in Iran have declared that "Bashar
         Assad" of Syria is their "Red Line". Had Washington studied Ayatollah Khomeini closer before
         becoming an "echo chamber" of repeating his claims (as if they were facts), .S. policies would
         have taken a different shape and direction and the world will be in an entirely different shape.

          September 18, 2016
         A soft spoken, gray haired, elderly Muslim cleric lives in a secluded compound in Poconos,
         Pennsylvania. He claims to be a man of peace. He encourages devout Muslims to build schools
         and not mosques. He publicly promotes the ideas of tolerances and denounces violence.
         According to close observers, his followers jump if he orders them to jump. What his staff and
         followers do not deny is that his "movement" runs 130 or more publicly funded charter schools
         in 26 states all over the United States with at least 36 of such charter schools in Texas. The
         schools don 't teach Islamic studies. Their focus is on math and science.

            A perfect picture of Peace and harmony aimed at liberating the oppressed.
                           The Elderly Cleric's name is Fetullah Gulen.
                                                                                                  GOVERNMENT
                                                                                                    EXHIBIT
                                                                                                        26B
                                                                                                    1:18-CR-457

CONFIDENTIAL                                                                                         FIG- EDVA- 00005236

                                                                                         US_v_Kian_00001145
        Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 3 of 9 PageID# 1483




                                              QUESTIONS

                    ls Washington about to buy two copies of the same Newspaper?

          Is Washington acting as an "echo chamber" repeating the claims of Mr. Gulen
                        about the peaceful intentions of the movement?

               Does a radicalized person need directions to commit an act of terror? Can
                          they be simply "inspired" to take a terrorist action?

               l . Is Mr. Gulen another Ayato11ah Khomeini with a long term plan for Muslim
                   domination?

               2. What are the true intentions and long term goals of Mr. Gulen and his
                  movement? Does he follow Hasan Al Banna' s edict or a version of it?
                  "Islam is the basis of all legislation". Hasan Al Baima. Founder of Muslim
                  Brotherhood in 1928. Is this an obfuscated operation to lead to Sharia Law at
                  the "tight" time?


               3. Do American Tax payers need to finance 130 cha1ter schools where teachers
                  are imported from Turkey?

               4. Are American teachers so inadequately trained that these charter schools
                  have to imp01t math and science teachers from Turkey?


               5. Does a teacher have to teach !slain in order to capture the hearts and minds
                  of the American yo uth in these charter schools? Can a teacher just develop a
                  mentor/mentee relationship with students?

               6. Why do the schools ask for visas for "English" teachers from Turkey to
                  teach American students? ( An interview with one of the teachers from
                  Turkey reveals a thick, almost unintelligible English accent).


               7. How does the Gulen movement obtain public funding for 130 charter
                  schools in the U.S.? Is there any undue influence involved?




CONFIDENTIAL                                                                            FIG- EDVA- 00005237
                                                                             US_v_Kian_00001146
        Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 4 of 9 PageID# 1484



               8. Do some or all of the teachers from Tmkey pay a significant portion of their
                  salaries back to the "Gulen Movement"? (40% in one case). What are the
                  legal implications of such paybacks? On what basis does the Gulen
                  Movement collect such paybacks from the teachers?


               9. Does the Gulen Movement perform a different function other than educating
                  American kids? What are the possibilities? What does Mr. Gulen mean
                  when he refers to " Sleeping Soldiers''? (VIDEO)

               10. Is there a possibility of immigration fraud committed by the charter
                  schools?


               11. Why is it that Mr. Gulen never visits any of the charter schools? Does he
                  not wish to be associated with them? Why?

               12. What is the relationship of Mr. Gulen' s supporters with elected officials in
                   the United States? Non Profit entities?


               13.Are there (or have there been) any illegal political contributions made to
                  campaigns by Mr. Gulen or his supporters?

               14.Are the movement supporters encouraged to donate to political campaigns?
                  Any violations of the United States campaign contribution laws?


               15. What are the characteristics of four stages of "Jihad"? Any signs of the early
                   stages of Jihad in the " movement" ? Is the movement in the first stage of
                   Jihad? (Long preparation for the subsequent stages)

               16. Is Mr. Fetullah Gulen the next Ayatollah Khomeini?


               17. What are the direct and indirect contributions of the movement to instability
                   around the worJd?

               18.Does the movement capitalize on capturing the hearts and minds of the
                  youth around the world in preparation for control?




CONFIDENTIAL                                                                              FIG- EDVA- 00005238

                                                                               US_v_Kian_00001147
        Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 5 of 9 PageID# 1485



               19. What is the relationship of the movement with the 2016 U.S. elections?

               20.Does the movement have (now or ever) an indirect or direct relations with
                  any of the presidential candidates?


               • Who is the most qualified leader in the Muslim World to combat and defeat
                 Radical Islam?

               •   What are such qualifications?

               •   Who has the power, credibility and the political wi11 of their people behind
                   them to win the fight against death and destruction ofDAESH.

         NOTE: U.S. Chairman of the Joint Chiefs and General Akar, Chief of Staff of the
         Turkish Anned Forces have met and agreed to join forces in combatting ISIS.




CONFIDENTIAL                                                                            FIG- EDVA- 00005239

                                                                              US_v_Kian_00001148
            Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 6 of 9 PageID# 1486
    From:              Bijan Kian
    Sent:              Wednesday, September 21 , 2016 9:05 PM
    To:                Michael Flynn
    Subject:           CONFIDE CE


    Mike :

    I met with Ekim today. The feedback from the late evening meeting was positive.

    On the other hand, he shared some very specific expectations with me which I dismissed immediately. I told
    him that the expectations are unreasonable and advised that we meet again in the morning to address
    "expectations" in greater detail.

    I am not certain but I have a sense that some conversations/ comments about "certain capabilities/possibilities"
    may have created elevated expectations that border "unreasonable" . I will find out more tomorrow.

    I told him that:

    We deliver what we promise. So, mentioning possibilities with uncertainties create the impression of
    deliverables. Not a good strategy. The office view of attaching value to process wont work . Value resides only
    with the product. We have a good plan and we have already spent good capital on the plan .

    I may need some help with Brian to understand his ideas better. I will find out more precisely what has caused
    this elevated expectation on their side tomorrow.

    I will tell him that I need to discuss this with you and shall return to him through a phone call with an update
    from both of us soon . Please let me know your thoughts.

    I will bend it but won't break it!

    Hope all is well. A phone call would be good when convenient for you .

    I also need to seek your thoughts on Joe B       et al modified proposed agreement. My first inclination is to
    balance the risk by matching deliverables to cost. I will defer to you for final decision .

    As a side note, I had a brief chat with Dr. K        and Joe L          tonight.

    I asked him what does he see as the role we play in the world? His answer:

    "The world expects America to Lead" .

    Reminded me of your words! I knew I had heard those words before.

    Joe L           told me years ago: "All life is a narrow bridge and we must not be afraid" . I reminded him of
    that quote and thanked him for voting for me twice.

    See you soon,

    Bijan
                                                                                                     GOVERNMENT
                                                                                                       EXHIBIT
                                                                                                            29
                                                                                                       1:18-CR-457

CONFIDENTIAL                                                                                            FIG- EDVA- 00005242

                                                                                           US_v_Kian_00001158
          Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 7 of 9 PageID# 1487
    From:             Michael B
    Sent:             Tuesday, October 11 , 2016 10:26 PM
    To:               'Graham M                                                  ; 'Bijan Kian'

    Cc:                'BRIA M                                                      emalee
    Subject:           Congressional Outreach


    Graham:

    In reference to your question about congressional outreach and coordination, I am including Bijan in
    this thread, since he has already met with the National Security Advisor in Chairman          office.
    He suggests we prepare a detailed brief and get scheduled with them in the next couple of weeks.

    CONGRESSIONAL OUTREACH - I think, e have detenuined Cha inu an                        is our first a11d primary contact. We ha e
    inform all reached out to our contacts close with the office to make sure we have the best contact there. However, since other
    members of the team are approaching (or have alread ) the office, we want to make sure that outreach is coordinated. Do you
    know the natLLfe of that contact to date?

    Brian and Emalee: Information you respectively want to submit will be included in the brief.


    Best,
    Mike




                                                                                                                 GOVERNMENT
                                                                                                                   EXHIBIT
                                                                                                                       30A
                                                                                                                   1:18-CR-457

CONFIDENTIAL                                                                                                       FIG- EDVA- 00000885

                                                                                                     US_v_Kian_00001217
Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 8 of 9 PageID# 1488




                                                                     GOVERNMENT
                                                                       EXHIBIT
                                                                         30B
                                                                      1:18-CR-457
Case 1:18-cr-00457-AJT Document 173-4 Filed 05/30/19 Page 9 of 9 PageID# 1489
